Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00469-CV

                    IN THE INTEREST OF K.E.P., K.N.P., and C.L.P., Children

                      From the 407th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA01351
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 21, 2018

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant Dad appeals the trial court’s order terminating his parental rights to his children

K.E.P., K.N.P, and C.L.P. For the reasons given below, we affirm the trial court’s order.

           The Department petitioned for temporary conservatorship of the children because of

alleged domestic violence. The trial court heard evidence that Dad was personally served, signed

his service plan, was an alleged father, but never legitimated the children. Dad did not pay child

support, visit the children, or complete any portion of his service plan. He was aware of the trial,

but he did not appear. The trial court found Dad failed to legitimate, and in the alternative, Dad’s

course of conduct met statutory grounds (N) and (O), and terminating Dad’s rights was in the

children’s best interests. It terminated Dad’s parental rights to the children. Dad appeals.
                                                                                       04-18-00469-CV


                                           ANDERS BRIEF

       Dad’s court-appointed counsel filed a motion to withdraw and a brief containing a

professional evaluation of the record. The brief concludes there are no arguable grounds to reverse

the termination order. The brief satisfies the requirements of Anders v. California, 386 U.S. 738

(1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders

procedures to parental rights termination cases). Counsel also represents that he provided Dad

with a copy of the Anders brief, his motion to withdraw, and a form to request a free copy of the

appellate record. He advised Dad of his right to review the record and file his own brief.

       We ordered Dad to file his pro se brief, if any, not later than September 20, 2018. Dad did

not request a copy of the record or file a pro se brief.

       Having carefully reviewed the entire record and counsel’s brief, we conclude the evidence

was legally and factually sufficient to support the trial court’s findings by clear and convincing

evidence. We further conclude that there are no plausible grounds to reverse the termination order.

We affirm the trial court’s order.

                                      MOTION TO WITHDRAW

       In his motion to withdraw, court-appointed appellate counsel does not assert any ground

for withdrawal other than his conclusion that the appeal is frivolous. Counsel’s duty to Dad is not

yet complete; the motion to withdraw is denied. See id. at 27, n.11; see also TEX. FAM. CODE ANN.

§ 107.016(3); In Interest of A.M., 495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet.

denied) (“If the [father] wishes to pursue an appeal to the Supreme Court of Texas, ‘appointed

counsel’s obligations can be satisfied by filing a petition for review that satisfies the standards for

an Anders brief.’” (quoting In re P.M., 520 S.W.3d at 27–28)).

                                                   Patricia O. Alvarez, Justice



                                                 -2-